383 F.2d 405
In re Clay S. CROUSE, Appellant, andJohn W. Gardner, Secretary of Health, Education and Welfare, Intervenor, (Hamilton v. Celebrezze, Beckley Civil Action No. 264), Appellee.
No. 11231.
United States Court of Appeals Fourth Circuit.
Argued June 22, 1967.
Decided July 18, 1967.

Appeal from the United States District Court for the Southern District of West Virginia, at Charleston; John A. Field, Jr., Judge.
Lee M. Kenna, Charleston, W. Va. (Peters, Merrecks, Leslie, Kenna & Mohler, Charleston, W. Va., on brief), for appellant.
William Kanter, Atty., Department of Justice (Carl Eardley, Acting Asst. Atty. Gen., and Kathryn H. Baldwin, Atty., Department of Justice, and Milton J. Ferguson, U. S. Atty., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, and BRYAN and CRAVEN, Circuit Judges.
PER CURIAM.


1
For reasons sufficiently appearing in the memorandum decision of the District Court, 273 F. Supp. 645, the judgment is affirmed.


2
Affirmed.